internal_revenue_service number info release date cc psi 1-cor-132462-01 date uilc we are responding to your correspondence postmarked date requesting late s_corporation relief under revproc_98_55 in order to establish date as the effective date for your s_corporation_election the information submitted indicates that you filed form_2553 in date but failed to arrange for a receipt reflecting timely mailing internal_revenue_service records reflect no record of receiving a timely election for your corporation the window for automatic relief under revproc_98_55 involving the taxable_year closed on date unextended return_due_date because your request to our office was postmarked after the window of relief had closed you are ineligible for automatic relief the only other option for automatic relief revproc_97_48 is also unavailable because notice about the underlying form_2553 deficiency was sent by the irs within six months of receiving your form_1120s for the tax_year announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late or invalid s_corporation_election you must request a private_letter_ruling from the national_office the procedures for requesting a ruling are set out in revproc_2001_1 copy enclosed in addition a proper user_fee must be submitted along with your request the fee for a ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million for the last 12-month taxable_period qualify for a reduced user_fee in the amount of dollar_figure if your business qualifies for the reduced fee your request must include a statement certifying gross_income otherwise you will be billed the higher fee please format your ruling_request as shown in appendix b of revproc_2001_1 if you decide to submit a ruling_request please provide documents supporting your intention to be an s_corporation and include the proper user_fee please refer your package to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi b1 room if you have computer web access you may wish to visit www irs gov smallbiz for specialized tax information products and forms relating to small businesses please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2001_1 copy of submission
